ORDER
MOODY R. TIDWELL, III, Judge:
On March 24, 1988 defendant filed a motion to compel plaintiff to respond to its interrogatories and requests for documents that had been served on plaintiff on December 16, 1987. Defendant recited its unsuccessful attempts to elicit the information and now asks the court to order the interrogatories and documents to be completed and furnished to defendant no later than March 29, 1988.
The court is convinced that defendant’s interrogatories must be answered and the requested documents produced in a timely fashion since trial is scheduled to commence May 17, 1988. The court notes that responses to interrogatories and requests for documents should be satisfied within 30 days of receipt. The court also notes that plaintiff has made no requests for time extensions within which to comply, or motions for protection to permit it to decline to respond.
In the circumstance, plaintiff is ordered to respond in a full, meaningful manner to defendant’s interrogatories and to produce the requested documents no later than April 8, 1988. Failure to fully comply within the time allowed will force the court to issue sanctions or require plaintiff to show cause why the complaint should not be dismissed, with prejudice, for failure to prosecute its suit and to abide by the rules and orders of this court.
The text of this Order shall be read to both counsel, over the telephone, by the law clerk of the assigned judge on the day the Order is filed with the Clerk of the court.
IT IS SO ORDERED.